DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the applicants amendments to the specification and drawings successfully overcome the objections to the specification and drawings.
Regarding the 112(b) rejection to claims 1, 6, and 8, the applicant’s amendments and remarks clarified the structure of the selector and successfully overcomes the 112 rejection. 
Regarding the amendments to claim 6, the initial objection, of unaccepted language in the claim is overcome, however, further informalities exist in the new claim. Therefore, claim 6 is still objected to as described below.
In response to the applicant’s remarks, Claim 7 has been canceled and claim 15 has been added.
Regarding the newly amended claim 1 and dependent claims 2-6 and 8-14, the applicant's arguments filed January 20th, 2021 have been fully considered but they are not persuasive.
The Applicant argues that the teaching of Delp failed to teach the limitations, missing from Rogers. The applicant states that the radio-opaque markers disposed on the endcap of a delivery device segment, taught by Delp, do not teach the limitations of the claimed masking device formed by part of the housing that would mask an area of tissue from stimulation, and that the opaque markers are for imaging purposes. While the specification of Delp does teach the markers being intended for imaging purposes, since the markers are radio-opaque, the markers would inherently shield the area of tissue behind the markers from electromagnetic waves such as, x-rays or other radiation potentially emitted from the DS. 
The applicant further argues that because the applicators (Ax) of the device taught by Delp are proximal to the target tissue and the DS is distal to the target tissue, then the radio-opaque markers. However, Delp teaches the radio-opaque markers being incorporated to the end caps of the device therefore, they would not function to mask the stimulation performed by the AX.  However, Delp teaches an embodiment where the delivery segments component is capable of stimulation of the target tissue (Delp [0080]). Therefore, having the opaque-markers on the delivery system would be capable of masking areas of tissue from stimulation along the delivery segments. Furthermore, even if the opaque-markers are separate from the stimulation element such as the applicators, when light emitted from said applicators crossed the path of the radio-opaque markers of the delivery segment, the markers would still mask the area of tissue behind them from the emitted stimulation signal
Rogers also successfully teaches the limitation of a masking device (Rogers [0187] optical structures 152). As the applicant argued on page 24-25, the teachings of Rogers show having optical structures of the device that can be opaque or reflective that are positioned on top of, adjacent to, or below a stimulation component, such as a light source.
Regarding the applicants arguments to claim 15, the examiner agrees with the applicant’s arguments that Rogers does not teach wherein the masking device is fastened to the tissue by a fixation device independently from the housing. However, the opaque-markers taught by Delp successfully teach the limitation. In an embodiment of the invention taught by Delp, the delivery segment, comprising the radio-opaque markers is independently affixed to the tissue, and later connected to the housing ad actuator. The delivery segment has its own independent fixation elements attached to it for being affixed to the target tissue separately from the housing (Delp [0328]). These radio-opaque marker would still successfully mask the tissue behind them from the electromagnetic waves emitted from a stimulation source such as a light source as described above.
Claim Objections
Claim 6 objected to because of the following informalities:  The claim states “wherein said masking device at least one of”.  This claim language is grammatically unclear making the scope of the claim unclear. It is suggest the applicant change the claim to read “wherein said masking device is at least one of the following: connected with said actuator; or affixed to said actuator; or forming a unit with said actuator; or in contact with the area of the tissue.” 
Claim 15 is rejected because the claim is missing a period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 15 line 15 positively recites human tissue stating “at least one masking device is a unit fastened to the tissue by a fixation device”.  It is recommended that the claim be amended to read “at least one masking device is a unit configured to be fastened to the tissue by a fixation device”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (U.S. PG Pub No. 2016/0066789 A1) in view Delp et al (U.S. PG Pub 2017/0225009 A1).
Regarding claim 1, Rogers teaches a stimulation system, comprising: a housing ([0013] line 1); an energy source ([0009] line 11/ [0107] line 3); an electronics unit with a controller disposed in said housing ([0107] lines 3-4/[0153] lines 1-4); an actuator connected with at least one of said electronics unit and said energy source, said actuator being configured to emit electromagnetic waves ([0161]/[[186] lines 2-4 and 11-13) for stimulation of genetically manipulated tissue ([0044]); wherein the stimulation system is provided for at least temporary implantation in a human or animal body (Abs/[185] lines 1-4), and said controller is configured to control a stimulation of tissue by the electromagnetic waves of said actuator ([0020]/ [190] lines 1-4); a selector configured to select an area of the tissue for stimulation, said selector including at least one masking device configured for masking an area of the tissue, so that an intensity of the stimulation for the masked area is reduced or equal to zero ([186] lines 8-12/ [0187] lines 1-12/ Fig 29A(152)/ [0254]). However, Rogers doesn’t teach wherein said masking device is formed by a part of said housing.
Delp further teaches a device in the same field of invention, an at least partially implantable device with a masking device, eg. Radio-opaque markings, that is formed by a part of said housing. ([0328] and Figures 88A and 88B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rogers by the teaching of Delp to incorporate radio-opaque markings to the housing of Rogers’ stimulation device in order to control the pattern and area of tissue stimulated and direction of electromagnetic signals being emitted from the device.
Regarding claim 2, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator is configured to emit the electromagnetic waves in at least one emission 
Regarding claim 3, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator is configured to emit the electromagnetic waves in a solid angle of less than 4π ([0020] lines 1-3]/ [0197] lines 11-13 Fig 3B (left and right)).
Regarding claim 4, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device is configured to change a solid angle with which said actuator emits the electromagnetic waves ([0187] lines 3-12/ [0197] lines 11-13 Fig 3B (left and right). 
Regarding claim 5, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device comprises at least one filter for blocking: electromagnetic radiation of certain frequency ranges; or electromagnetic radiation of certain polarization directions ([0187] lines 4-9/ Fig 29A (152)).
Regarding claim 6, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said masking device is connected with said actuator or; said masking device is affixed to said actuator or; said masking device forms a unit with said actuator or ([187] lines 3-18); said masking device is configured to be in contact with the area of the tissue ([0069] lines 8-15/ [0502] line 3-17).
Regarding claim 8, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said selector is configured to arrange said actuator in such a way that, when the stimulation system is implanted, an object in the environment serves to mask at least one area of the tissue, so that the intensity of the stimulation for the area is reduced or equal to zero. This is an inherent property of the device and the selector. The device as claimed is configured to be implanted anywhere in the body and by the nature of human tissue, the stimulus will be masked and reduced to an intensity of zero, as it travels further from the site of origin through the tissue, and at least a portion of the body will be not receive the stimulus.
Regarding claim 9, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein the area of the tissue for stimulation is varied by adapting said masking device ([0012] lines 1-12/ [0023] lines 6-10/ [0187]).
Regarding claim 10, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said selector has a support structure that is connected with said housing, and said actuator is connected with said support structure (Abs. lines 1-2/ [0008] lines 3-6]/ [0043].
Regarding claim 11, the modified invention of Rogers teaches the stimulation system according to claim 10, wherein said support structure is disposed to limit an emission angle of the electromagnetic waves emitted by said actuator ([0197] lines 10-16).
Regarding claim 12, the modified invention of Rogers teaches the stimulation system according to claim 1, wherein said actuator comprises at least one first actuator and one second actuator ([0035]/ [0076] lines 2-8).
Regarding claim 13, the modified invention of Rogers teaches the stimulation system according to claim 12, wherein first and second actuators are configured to emit electromagnetic waves with different frequencies and/or different polarization ([0194 lines 10-13/ [0196] lines 1-4/ Fig. 2B).
Regarding claim 14, the modified invention of Rogers teaches the stimulation system according to claim 1, further comprising a device for focusing the electromagnetic radiation of said actuator ([0187] lines 4-10/ [0197].
Regarding claim 15, Rogers teaches a stimulation system, comprising: a housing ([0013] line 1); an energy source ([0009] line 11/ [0107] line 3); an electronics unit with a controller disposed in said housing ([0107] lines 3-4/[0153] lines 1-4); an actuator connected with at least one of said electronics unit and said energy source, said actuator being configured to emit electromagnetic waves ([0161]/[[186] lines 2-4 and 11-13) for stimulation of genetically manipulated tissue ([0044]); wherein the stimulation system is provided for at least temporary implantation in a human or animal body 
Delp further teaches a device in the same field of invention, an at least partially implantable device with a masking device, eg. Radio-opaque markings, that are formed as part of a delivery segment that may be separate from said housing, and the delivery segment comprising fixation elements and is configured to be fastened to the tissue independently from the housing. ([0328]; [0329]; Figure 88B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rogers by the teaching of Delp to incorporate radio-opaque markings to the housing of Rogers’ stimulation device in order to block stimulation of tissue not adjacent to the stimulation source or device. It would also be obvious to allow for the opaque markers to be implanted prior to implantation of the stimulation device (Delp [0328])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792